1. Since the decision of this court in Baum v. Greenwald,95 Miss. 765, 49 So. 836, it has been the general understanding that it is not within the allowance of the law to appoint a guardian of the property of an adult person upon the ground of insanity except and until that adult person has been adjudged insane under a writ de lunatico inquirendo by a jury of six freeholders. This requirement of the law rests upon a fundamental guaranty and is established, moreover, to prevent oppression and the seizure of property by the designs of greed or hatred or other such motives. And being fundamental, the result is that until so adjudged by a jury, a citizen of this state remains in the eyes of the law as if sane so far as guardianship for insanity is concerned. In Ames v. Williams, 72 Miss. 760, 772, 774, 17 So. 762, this state was definitely aligned with those authorities which hold that the appointment of an administrator upon the estate of a living person is void, for there an indispensable or fundamental element of jurisdiction is absent. Upon like principle the appointment of a guardian for a person on the allegation that he is a minor when in fact he was then an adult, would be void for there was no minor before the court, an indispensable element of jurisdiction was absent. Likewise the appointment of a guardian for an adult person upon the allegation that he was a lunatic would be void, if in fact the person had not been so adjudged by a jury, for until so adjudged he is not a lunatic in the law so far as concerns a guardianship of his property on that ground.
The majority has rested its decision, however, on the concluding clause of section 1896, Code 1930, which provides *Page 719 
that the chancery court may appoint a guardian of the estate "of a citizen of this state of unsound mind who may be confined out of this state in an asylum for the insane," and has in effect said that it is immaterial how he happened to be so confined, and that while as citizen of this state he has thrown about him the inviolable guaranties hereinabove mentioned, he loses the right immediately upon his crossing the state line whether he go voluntarily or is carried against his will or is enticed to go. It was a privilege, valued above all others, of the Roman citizen — and one remarked upon throughout all times since that day — that wherever he went he was still a Roman citizen; and a citizen of this state, wherever he may be, should still be invested, so far as the laws of this state are concerned, with all the rights and immunities of a citizen of this state. It seems to me, therefore, that unless the confinement in another state has been upon an inquiry and adjudication substantially the equivalent of a proceeding under a writ de lunatico inquirendo in this state, such a confinement should not be considered sufficient so far as property in this state is concerned. Otherwise it would allow guardianship and the seizure of the property here of some citizen who for some mental trouble, actual or asserted, has sought treatment in another state, or who has been taken or enticed there and confined on false allegations of persons designing through that means to seize the property. The arguments of convenience that a guardian is necessary to an absent and confined patient, are more than displaced by the consideration of the possibilities of what by oppression, enticement, the designs of greed, or of the passions of family disruptions and disputes, and the like, could be brought about by resort to this statute as the majority has construed it.
2. The question whether a guardian as an individual may lawfully borrow the ward's funds from himself as guardian has not often been before courts of last resort, but in those cases where the point has been squarely *Page 720 
presented, the right has been denied and orders of the court attempting to so authorize have been declared void, except where plainly and expressly so allowed by statute. In Re Bates' Guardianship, 70 Okla. 321, 174 P. 743, 744, the court said that the county court, although having full jurisdiction of the subject, "is without authority . . . to lend funds of the estate on securities offered by the guardian himself, or by order of court to give validity to any subterfuge in such respect." The question was reviewed in Sowers v. Pollock, 112 Kan. 599, 212 P. 103, 30 A.L.R. 458, where the same result was declared, after a full review of those universal principles of the law that no fiduciary shall be allowed to deal or contract in such a manner as shall bring his individual interests into opposition to his duty as trustee. In Brandau v. Greer, 95 Miss. 100, 103, 48 So. 519, 520, 21 Ann. Cas. 1118, our court has strongly pointed to the stated principle that no transaction should be allowed to stand wherein a fiduciary has had a personal interest in the ward's estate and in the administration thereof which would bring his interest into conflict, in any material particular, with that of his ward. The court said: "We but declare as the law what the court's have time and again announced. A trustee can be allowed under the law to have no inducement to neglect the interest of his ward." To allow a guardian to borrow the ward's money on security furnished by himself, produces a situation where it is likely that his interests therein will be to neglect or postpone his ward's interests, and this would seem too plain for discussion. The unfortunate developments in the matter now before us furnish all the illustration necessary of the proposition that no guardian should ever be allowed to borrow his ward's funds, and thereby be placed in a position that, while looking after his own interests, he would lay aside the ward's interests. These principles, and the unwisdom of a departure therefrom, would be manifest to any Legislature, and a statute should not be construed *Page 721 
as authorizing a departure from such sound and salutary principles unless the words of the statute were so plain as to make that construction inescapable. Our statute does not require, and in my opinion does not allow, any such construction, but as to other statutes, it should be construed in the light of well-established general principles. When so construed, it does not authorize the orders for loans to be made by the guardian to himself as individual, such a disposition is not a loan or investment authorized by the statute.
Believing that the court has departed from sound and salutary principles in the two respects above discussed, I must dissent therefrom. I am in accord, however, with the other holdings of the court on all the other points, and with the decree ordered to be entered, and concur therein specially.